I agree that courts should retain as much discretion as possible in fashioning domestic relations awards. Unfortunately, I cannot find any basis for retaining that discretion in light of the statutory language of R.C. 1343.03. More specifically, there is no express exception for domestic relations judgments in that statute. Nor is there any ambiguity that would allow for a judicial interpretation that creates such an exception. Like the court in Farley, supra, I conclude that the application of R.C.1343.03 is mandatory. Accordingly, I am forced to reluctantly conclude that this matter should be remanded to the trial court with instructions to award interest on its judgment from the date it was entered. It appears that my colleagues do not share this position.